Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 1 of 34 Page ID #:1587




   1    David Azar (SBN 218319)
        MILLBERG PHILLIPS GROSSMAN LLP
   2    16755 Von Karman Avenue, Suite 200
   3    Irvine, CA 92606
        Tel: (212) 594-5300
   4    dazar@milberg.com
   5
        Alex R. Straus (SBN 321366)
   6    GREG COLEMAN LAW PC
   7    16748 McCormick Street
        Los Angeles, CA 91436
   8    Tel: (917) 471-1894
   9    Fax: (865) 522-0049
        alex@gregcolemanlaw.com
  10
  11    Attorneys for the Plaintiffs
        *additional attorneys appear in signature
  12
  13                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  14                                 WESTERN DIVISION
  15
  16    MATTHEW AJZENMAN; SUSAN TERRY-
        BAZER; BENNY WONG; ALEX CANELA,                  Case No.: 2-20-cv-03643-DSF-JEM
  17    JEREMY WOOLLEY; AMANDA
  18    WOOLLEY; ANNE BERGER; and                        PLAINTIFFS’ RESPONSE IN
        KRYSTAL MOYER, on behalf of                      OPPOSITION TO MOTION TO
  19    themselves and all others who are similarly      DISMISS OR, IN THE
        situated,                                        ALTERNATIVE, TO COMPEL
  20                                                     ARBITRATION, ON BEHALF
                                  Plaintiffs,            OF ATHLETICS INVESTMENT
  21                                                     GROUP LLC AND SAN
  22         v.                                          FRANCISCO BASEBALL
                                                         ASSOCIATES L.P.
  23    OFFICE OF THE COMMISSIONER
  24    OF BASEBALL, an unincorporated
        association doing business as MAJOR              Date:    October 5, 2020
  25                                                     Time:    1:30 pm
        LEAGUE BASEBALL, ROBERT D.                       Ctrm:    7D
  26    MANFRED, JR.; AZPB Limited                       Judge:   Hon. Dale S. Fischer
        Partnership; AZPB I, INC; ATLANTA
  27    NATIONAL LEAGUE BASEBALL                         Date
        CLUB INC.; ATLANTA NATIONAL                      Filed:   September 2, 2020
  28
        LEAGUE BASEBALL CLUB, LLC;
                     PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                             IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      Case No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 2 of 34 Page ID #:1588



        BALTIMORE ORIOLES LIMITED                       Trial
   1                                                    Date:    None yet set
        PARTNERSHIP; BALTIMORE
   2    ORIOLES INC; BALTIMORE
   3    BASEBALL CLUB INC.; BOSTON
        RED SOX BASEBALL CLUB LIMITED
   4    PARTNERSHIP; FENWAY
   5    SPORTS GROUP LLC; NEW
        ENGLAND SPORTS VENTURES,
   6    LLC; CHICAGO CUBS BASEBALL
   7    CLUB, LLC; CHICAGO WHITE SOX
        LTD.; CHISOX CORP.; THE
   8    CINCINNATI REDS, LLC;
   9    CLEVELAND INDIANS BASEBALL
        COMPANY LP; COLORADO
  10    BASEBALL PARTNERSHIP;
  11    COLORADO ROCKIES BASEBALL
        CLUB, LTD.; OLYMPIA
  12    ENTERTAINMENT, INC.; DETROIT
  13    TIGERS, INC.; CRANE CAPITAL
        GROUP; HOUSTON ASTROS INC.;
  14    HOUSTON ASTROS LLC; KANSAS
  15    CITY ROYALS BASEBALL CORP.;
        KANSAS CITY ROYALS
  16    BASEBALL CLUB, INC.; ANGELS
  17    BASEBALL LP; MORENO
        BASEBALL LP; GUGGENHEIM
  18    BASEBALL MANAGEMENT LLC;
  19    LOS ANGELES DODGERS, INC.;
        MIAMI MARLINS L.P.; MIAMI
  20    MARLINS, INC.; MILWAUKEE
  21    BREWERS BASEBALL CLUB, INC.;
        MILWAUKEE BREWERS
  22    HOLDINGS LLC; MINNESOTA
  23    TWINS, LLC; STERLING
        DOUBLEDAY ENTERPRISES LP;
  24    METS PARTNERS INC.; NEW
  25    YORK YANKEES PARTNERSHIP;
        YANKEE GLOBAL ENTERPRISES
  26    LLC; ATHLETICS INVESTMENT
  27    GROUP LLC.; PHILLIES LP;
        PITTSBURGH ASSOCIATES LP;
  28    PITTSBURGH BASEBALL, INC.;
                  PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                          IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                   Case No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 3 of 34 Page ID #:1589




   1    PADRES, L.P.; SAN FRANCISCO
        BASEBALL ASSOCIATES L.P.; THE
   2    BASEBALL CLUB OF SEATTLE
   3    LLLP; BASEBALL OF SEATTLE
        INC.; ST. LOUIS CARDINALS LLC;
   4    ST. LOUIS NATIONAL BASEBALL
   5    CLUB INC.; TAMPA BAY DEVIL
        RAYS LTD.; RANGERS BASEBALL
   6    EXPRESS LLC; ROGERS BLUE
   7    JAYS BASEBALL PARTNERSHIP;
        TORONTO BLUE JAYS BASEBALL
   8    LTD; WASHINGTON NATIONALS
   9    BASEBALL CLUB LLC;
        TICKETMASTER LLC; LIVE
  10    NATION WORLDWIDE, INC.; LIVE
  11    NATION ENTERTAINMENT, INC.;
        STUBHUB, INC.; LAST MINUTE
  12    TRANSACTIONS, INC.; and JOHN
  13    DOE CORPORATIONS 1-75,

  14                             Defendants.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                  PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                          IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                   Case No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 4 of 34 Page ID #:1590




   1                                                Table of Contents

   2
        I.       INTRODUCTION ........................................................................................1
   3
   4    II.      STANDARD OF REVIEW ...........................................................................1

   5    III.     ARGUMENT................................................................................................2
   6           A. This Court Has Subject-Matter Jurisdiction Over Plaintiff
                  Wong’s Claims. ....................................................................................... 2
   7
                    1. Plaintiff Wong’s claims are not mooted because has not
   8                      received the relief he could receive through litigation. ..................3
   9                2. Plaintiff Wong, as a putative class representative, should
                          still be afforded a fair opportunity to move for class
  10                      certification on his claims. ............................................................8
  11           B. Defendants’ Mandatory Arbitration Provisions Are Unenforceable. ........ 9
                    1. The Oakland Athletics’ arbitration provision is invalid
  12                      pursuant to California law. .........................................................10
  13                2. Both the San Francisco Giants’ terms of use and its
                          third-party ticket vendor’s terms of use are unenforceable. ......... 13
  14
                    3. Plaintiff Wong did not know of Fevo’s “Terms of Use” and
  15                      thus was not on proper inquiry notice. ........................................15
  16                4. Fevo’s arbitration provisions are unconscionable and
                          unenforceable. ............................................................................17
  17
               C. Plaintiffs, Including Plaintiff Wong, Have Sufficiently Pleaded
  18              Claims for Violations of the CLRA, UCL, as well as for Civil
                  Conspiracy and Unjust Enrichment. ........................................................20
  19
                    1. Plaintiffs have sufficiently pleaded claims for violation
  20                     of the CLRA .................................................................................20
  21                2. Plaintiffs’ UCL claims, both those premised on CLRA
                          violations and those under the unfair prong, are sufficiently
  22                      pleaded. ......................................................................................25
  23    IV.      LEAVE TO AMEND ..................................................................................25
  24
        V.       CONCLUSION ..........................................................................................25
  25
  26
  27
  28
                                                             -i-
                       PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                               IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                          No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 5 of 34 Page ID #:1591




   1                                               Table of Authorities

   2    Cases                                                                                                     Page(s)
   3
        Anderson v. SeaWorld Parks and Entertainment, Inc.,
   4      No. 15-cv-02172-JSW, 2016 U.S. Dist. LEXIS 188044
   5      (N.D. Cal. Nov. 7, 2016) ........................................................................... 21, 22

   6    Armendariz v. Found. Health Psychcare Servs., Inc., 6 P.3d 669
   7      (Cal. 2000) ................................................................................................ 17, 18

   8    AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) ..................................... 10
   9
        Biodiversity Legal Found. v. Badgley, 309 F.3d 1166 (9th Cir. 2002) .................... 8
  10
  11    Bly-Magee v. California, 236 F.3d 1014 (9th Cir. 2001) ...................................... 23

  12    Cal. Ass’n of Psychology Providers v. Rank, 793 P.2d 2 (1991)............................ 22
  13
        Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016) ....................................... 3, 4
  14
  15    Chavarria v. Ralphs Grocery Co., 733 F.3d 916 (9th Cir. 2013) .......................... 17

  16    Chen v. Allstate Ins. Co., 819 F.3d 1136 (9th Cir. 2016) ............................ 6, 7, 8, 9
  17
        Cooper v. Pickett, 137 F.3d 616 (9th Cir. 1997) ................................................... 24
  18
  19    Cousins v. Lockyer, 568 F.3d 1063 (9th Cir. 2009) ................................................ 2

  20    Deposit Guaranty Nat. Bank, Jackson, Miss. v. Roper, 445 U.S. 326 (1980) ......... 9
  21
        Dishman v. UNUM Life Ins. Co. of America, 269 F.3d 974 (9th Cir. 2001) ........... 5
  22
  23    Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486 (9th Cir. 1996) .......... 7

  24    Fairbanks v. Superior Court, 205 P.3d 201 (Cal. 2009) ....................................... 21
  25
        Feldman v. Bomar, 518 F.3d 637 (9th Cir. 2008) ............................................... 3, 8
  26
  27    First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938 (1995) .............................. 2

  28    Flores v. Transamerica HomeFirst, Inc., 93 Cal. App. 4th 846 (2001) ................ 18
                                                             -ii-
                       PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                               IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                          No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 6 of 34 Page ID #:1592




   1    Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d 1125 (9th Cir. 2005) ....................... 8

   2    Knapp v. Ernst & Whinney, 90 F.3d 1431 (9th Cir. 1996) ...................................... 4
   3
        Lomeli v. Midland Funding, LLC, No. 19-CV01141-LHK,
   4      2019 U.S. Dist. LEXIS 166151 (N.D. Cal. Sept. 26, 2019) ....................... 15-16
   5
        Lovig v. Best Buy Stores, No. 18-cv-02807-PJH,
   6       2018 U.S. Dist. LEXIS 146473 (N.D. Cal. Aug. 28, 2018) ............................. 18
   7
        McArdle v. AT&T Mobility LLC, 772 F. App’x 575 (9th Cir. 2019) ..................... 12
   8
   9    McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017) ............................... 9, 10, 11, 12

  10    Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1 (1983) ............ 2
  11
        Nagrampa v. MailCoups, Inc., 469 F.3d 1257 (9th Cir. 2006) ....................... 19, 20
  12
  13    Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014) ..................... 16, 17

  14    Norcia v. Samsung Telecomms. Am., LLC, 845 F.3d 1279 (9th Cir. 2017) ........... 15
  15
        Orgain, Inc. v. N. Innovations Holding Corp., No. 18-cv-01253-JLS, 2018 U.S.
  16      Dist. LEXIS 223457 (C.D. Cal. Dec. 6, 2018) .......................................... 22-23
  17
        Patterson v. ITT Consumer Fin. Corp., 14 Cal. App. 4th 1659 (1993) ................. 18
  18
  19    Pokorny v. Quixtar, Inc., 601 F.3d 987 (9th Cir. 2010) ............................ 18, 19, 20

  20    Roberts v. AT&T Mobility LLC, No. 15-cv-03418-EMC,
  21      2018 U.S. Dist. LEXIS 42235 (N.D. Cal. Mar. 14, 2018) ............................... 11

  22    Roberts v. AT&T Mobility LLC, 801 F. App’x 492 (9th Cir. 2020) ....................... 12
  23
        Roberts v. AT&T Mobility LLC, No. 15-cv-03418-EMC,
  24      2018 U.S. Dist. LEXIS 42235 (N.D. Cal. Mar. 14, 2018 ................................. 12
  25
        Rodman v. Safeway Inc., 125 F. Supp. 3d 922 (N.D. Cal. 2015) .......................... 16
  26
  27    Smith v. H.F.D. No. 55, Inc., No. 2:15-cv-01293-KJM-KJN,
          2016 U.S. Dist. LEXIS 29748 (E.D. Cal. Mar. 8, 2016) .................................... 2
  28
                                                   -iii-
                    PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                            IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                       No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 7 of 34 Page ID #:1593




   1    Sonic-Calabasas A, Inc. v. Moreno, 311 P.3d 184 (Cal. 2013) ....................... 17, 18

   2    Sparling v. Daou (In re Daou Sys.), 411 F.3d 1006 (9th Cir. 2005) ..................... 25
   3
        Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998) ............................... 1-2
   4
   5    Van v. LLR, Inc., 962 F.3d 1160 (9th Cir. 2020) ................................................ 4-5

   6    Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097 (9th Cir. 2003) ............................ 22
   7
        Wilson v. Frito-Lay N. Am., Inc., No. 12-1586 SC,
   8       2013 U.S. Dist. LEXIS 47126 (N.D. Cal. Apr. 1, 2013)................................... 23
   9
        Zwickler v. Koota, 389 U.S. 241 (1967)(1967) ....................................................... 8
  10
  11    Statutes

  12    Cal. Bus. & Prof. Code § 17200 ........................................................................... 22
  13
        Rules
  14
  15    Fed. R. Civ. P. 56. ................................................................................................ 15

  16    Fed. R. Civ. P. 8 ....................................................................................... 22, 23, 25
  17
        Fed. R. Civ. P. 9 ....................................................................................... 22, 23, 25
  18
  19    Fed. R. Civ. P. 12 ............................................................................................... 1, 2

  20    Fed. R. Civ. P. 15 ................................................................................................. 25
  21
        Other
  22
  23    13B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §
          3533.2 (3d ed. 2015) .......................................................................................... 9
  24
  25    13B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §
          3533.9.1 (3d ed. 2015) ....................................................................................... 9
  26
  27
  28
                                                              -iv-
                       PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                               IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                          No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 8 of 34 Page ID #:1594




   1     I.   INTRODUCTION

   2          This case was brought by Plaintiffs Matthew Ajzenman, Susan Terry-Bazer,
   3
        Benny Wong, Alex Canela, Jeremy Woolley, Amanda Woolley, Anne Berger, and
   4
   5    Krystal Moyer (collectively, “Plaintiffs”), on behalf of themselves and all others who

   6    are similarly situated, against a group of defendants. Defendant Athletics Investment
   7
        Group LLC (the “Athletics”) and Defendant San Francisco Baseball Associates L.P.
   8
   9    (the “Giants”) (collectively, “Defendants”) seek dismissal of claims brought by

  10    Plaintiff Benny Wong (“Plaintiff Wong”) only. The operative complaint in this
  11
        action is the Corrected Amended Class Action Complaint (“Complaint” or
  12
  13    “Compl.”), ECF No. 42-1.

  14          To date, Defendants have refused to provide Plaintiff Wong the monetary
  15
        relief, injunctive relief, or the declaratory relief sought by Plaintiffs. As a result,
  16
  17    Plaintiffs, including Plaintiff Wong, have viable class action claims based on

  18    violations of the California Legal Remedies Act (“CLRA”) and the California’s
  19
        Unfair Competition Law (“UCL”), as well as civil conspiracy and unjust enrichment
  20
  21    claims, none which are subject to Defendants’ unenforceable arbitration provisions.

  22    II.   STANDARD OF REVIEW
  23
              Pursuant to Rule 12(b)(1), a court will dismiss a party’s claim for lack of
  24
  25    subject matter jurisdiction “only when the claim is so insubstantial, implausible,
  26    foreclosed by prior decisions [], or otherwise completely devoid of merit as not to
  27
        involve a federal controversy.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
  28
                                               -1-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 9 of 34 Page ID #:1595




   1    89 (1998) (citation and quotation marks omitted). In considering a motion pursuant

   2    to Rule 12(b)(6), a court must accept all allegations of material fact as true and
   3
        construe them in the light most favorable to the nonmoving party.” Cousins v.
   4
   5    Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). Federal substantive law governs

   6    questions concerning the interpretation and enforceability of arbitration agreements.
   7
        Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 22-24 (1983).
   8
   9    However, courts are to apply state law contract principles “[w]hen deciding whether

  10    the parties agreed to arbitrate a certain matter (including arbitrability)[.]” First
  11
        Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). “[C]lear and
  12
  13    unmistakable evidence” is required for courts to hold that parties have agreed to

  14    arbitrate arbitrability. Id. (citations and quotations omitted). In resolving a motion to
  15
        compel arbitration, “[t]he party opposing arbitration receives the benefit of any
  16
  17    reasonable doubts … and only when no genuine disputes of material fact surround

  18    the arbitration agreement’s existence and applicability may the court compel
  19
        arbitration.” Smith v. H.F.D. No. 55, Inc., No. 2:15-cv-01293-KJM-KJN, 2016 U.S.
  20
  21    Dist. LEXIS 29748, at *11-12 (E.D. Cal. Mar. 8, 2016) (citing Three Valleys Mun.
  22    Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991)).
  23
       III.   ARGUMENT
  24
  25          A.     This Court Has Subject-Matter Jurisdiction.
  26          Defendants assert that Plaintiff Wong’s claims should be dismissed as moot,
  27
        based on refunds received which did not include interest payments, or disgorgement
  28
                                                -2-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 10 of 34 Page ID #:1596




    1   of profits earned by Defendants from the use of Plaintiff’s money. Defendants have

    2   also made no attempt to address Plaintiffs’ injunctive relief or declaratory judgement
    3
        sought. Defendants also base their attempted dismissal on inaccurate facts and law.
    4
    5   Defendants mistakenly assert: “Even in the class-action context, a lawsuit—or an

    6   individual claim— becomes moot when a plaintiff actually receives all of the relief
    7
        he or she could receive on the claim through further litigation.” Mot. to Dismiss or,
    8
    9   in the Alternative, to Compel Arbitration (“Defs.’ Br.”), at 20, ECF No. 78 (internal

   10   quotations omitted). Defendants’ contention is factually and legally incorrect in at
   11
        least three ways: (1) Plaintiff Wong has not received either the monetary or equitable
   12
   13   relief he could receive through litigation; (2) even if Defendants provided complete

   14   monetary relief on his individual claims—which they have not—Plaintiff Wong
   15
        would still be able to seek class certification; and (3) Defendants have either
   16
   17   misinterpreted or misrepresented relevant precedent on these issues.

   18                1.    Plaintiff Wong’s claims are not mooted because has not
   19                      received the relief he could receive through litigation.

   20         The Ninth Circuit has consistently held that “[t]he burden of demonstrating
   21
        mootness is a heavy one.” Feldman v. Bomar, 518 F.3d 637, 642 (9th Cir. 2008)
   22
   23   (quoting Nw. Envtl. Def. Ctr. v. Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988)). The
   24   mootness doctrine requires that a plaintiff have a “personal stake in the outcome of
   25
        the lawsuit” throughout the litigation. Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663,
   26
   27   669 (2016) (citation omitted). “A case becomes moot, however, only when it is
   28   impossible for a court to grant any effectual relief what-ever to the prevailing party.
                                               -3-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 11 of 34 Page ID #:1597




    1   As long as the parties have a concrete interest, however small, in the outcome of the

    2   litigation, the case is not moot.” Id. A defendant cannot offer limited relief—
    3
        something less than what the plaintiff claims for damages—in an effort to “pick off”
    4
    5   a named plaintiff from representing a class of similarly situated consumers. Id. at

    6   1147 (citing Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 339 (1980)).
    7
              Here, Plaintiff Wong has not received the monetary relief, injunctive relief, or
    8
    9   declaratory judgement he could receive through litigation. Thus, there is no basis to

   10   determine his claims are mooted or that the Court lacks subject-matter jurisdiction. 1
   11
                     a.     Plaintiff Wong has not received full monetary recovery because
   12                       Defendants’ attempted restitution did not include the pre-
   13                       judgment and post-judgment interest, or disgorgement of profits.

   14         Plaintiff Wong has not received full monetary recovery because Defendants’
   15
        attempted restitution did not include the “pre-judgment and post-judgment interest as
   16
   17   allowed under California law” which Plaintiffs, including Plaintiff Wong, have

   18   sought. Compl., at 49, ECF No. 42-1. Defendants’ attempted restitution also did
   19
        not include the injunctive or declaratory relief sought. Id., ¶ 108.
   20
   21         As the Ninth Circuit has held, “prejudgment interest serves a compensatory
   22   function, designed to make the injured party whole.” Knapp v. Ernst & Whinney, 90
   23
        F.3d 1431, 1441 (9th Cir. 1996); see also Van v. LLR, Inc., 962 F.3d 1160, 1164-65
   24
   25   (9th Cir. 2020) (plaintiff’s claim for loss of the use of money is actual, concrete, and
   26
        1
   27    For further discussion on mootness, see Section III.C. of Plaintiffs’
        contemporaneously filed Response in Opposition to Defendants’ Motion to Dismiss
   28   Claims Against Office of the Commissioner for Lack of Jurisdiction, ECF No. 97.
                                                -4-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 12 of 34 Page ID #:1598




    1   particularized such that it creates a valid claim for damages). The Ninth Circuit has

    2   further held that “prejudgment interest is an element of compensation, not a penalty.”
    3
        Dishman v. UNUM Life Ins. Co. of America, 269 F.3d 974, 988 (9th Cir. 2001).
    4
    5         Plaintiff Wong alleges that—through the purchase of tickets for MLB games,

    6   which have since been canceled or rescheduled for play without fans in attendance—
    7
        Defendants have improperly deprived him of the use of his money, and have
    8
    9   effectively taken interest free loans (using Plaintiffs’ money) that have not yet been

   10   repaid. E.g., Compl., ¶ 1. Plaintiff Wong’s claims here are valid and cognizable.
   11
        Defendants have conceded that they held Plaintiff Wong’s money interest-free for
   12
   13   months. The Athletics held Plaintiff Wong’s money for nine months before offering

   14   him a monetary refund, but never paid him interest for that intervening period.
   15
        Athletics Decl., ¶¶ 8-9, ECF No. 78-1. The Giants held Plaintiff Wong’s money for
   16
   17   three months before offering him a monetary refund, but never paid him interest for

   18   that intervening period. Giants Decl., ¶¶ 3, 23, ECF No. 78-3.
   19
              However, shortly after determining that games would not be played as
   20
   21   scheduled with fans in attendance, Defendants could have immediately issued
   22   refunds, with interest, in an effort to limit the time that Plaintiff Wong and consumers
   23
        were deprived of their money; but Defendants refused to do so. As cases cited by
   24
   25   Defendants hold, even where a refund is accepted, where interest is not included in
   26   the offered refund, the refund cannot moot the underlying claim, because those
   27
        Plaintiffs and consumers have not “actually receive[d] all of the relief he or could
   28
                                                -5-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 13 of 34 Page ID #:1599




    1   receive on the claim through further litigation.” Chen v. Allstate Ins. Co., 819 F.3d

    2   1136, 1144 (9th Cir. 2016).
    3
                     b.    Plaintiff Wong has not received the injunctive relief sought and,
    4                      therefore, his claims are not mooted.
    5
              Plaintiffs, including Plaintiff Wong, have sought injunctive relief pursuant to
    6
    7   the CLRA and UCL including: a constructive trust (and the appointment of a trustee)

    8   assigned to protect Plaintiffs’ funds paid to Defendants for 2020 MLB tickets, as the
    9
        continued possession of these funds has caused Plaintiffs irreparable harm, and to
   10
   11   enjoin all Defendants from any continued sales of 2020 MLB tickets to avoid any

   12   more harm; a public injunction including (i) providing full restitution to Class
   13
        members, (ii) enjoinment of Defendants from committing future violations of the
   14
   15   UCL, (iii) requiring Defendants to provide an accounting of all monies obtained for

   16   2020 MLB tickets, (iv) requiring Defendants to give individualized notice to all Class
   17
        members of their rights and procedures for enforcing their rights with respect to
   18
   19   Defendants’ violations of California law, and (v) a prohibition on Defendants’ future

   20   denials of refunds for 2020 MLB tickets. Compl., ¶¶ 117, 125, 129.
   21
              The limited and insufficient monetary disbursement made to Plaintiff Wong,
   22
   23   after the initiation of litigation, does not address Plaintiffs’ claims for injunctive
   24   relief. Even if Defendants provided full monetary relief to Plaintiff Wong (including
   25
        interest)—which they have not—such relief would not extend to the putative class
   26
   27   and could not moot Plaintiffs’ injunctive relief claims. As the Ninth Circuit has held:
   28
                                               -6-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 14 of 34 Page ID #:1600




    1        While injunctive relief generally should be limited to apply only to named
             plaintiffs where there is no class certification, an injunction is not
    2        necessarily made overbroad by extending benefit or protection to persons
    3        other than prevailing parties in the lawsuit—even if it is not a class
             action—if such breadth is necessary to give prevailing parties the relief to
    4        which they are entitled.
    5
        Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501-02 (9th Cir. 1996)
    6
    7   (citation omitted; emphasis in original) (quoting Bresgal v. Brock, 843 F.2d 1163,

    8   1170-71 (9th Cir. 1987)).
    9
              Once again, the very precedent on which Defendants rely illustrate why this
   10
   11   Court should deny their motion: the Ninth Circuit has held that injunctive relief

   12   claims, including class claims, are to be protected from dismissal based on a
   13
        defendant’s strategy to “pick off” an individual plaintiff. See Chen, 819 F.3d at 1142.
   14
   15                       c.      Plaintiff Wong has not received the declaratory judgment
                                    sought and, therefore, his claims are not mooted.
   16
   17         The central question in regard to the issue of mootness of a declaratory

   18   judgment claim is whether changes in the circumstances that prevailed at the
   19
        beginning of litigation have forestalled any occasion for meaningful relief. Here,
   20
   21   there has been no change in circumstances in regard to Plaintiff Wong’s right to seek
   22   a declaratory judgment on the question whether Defendants’ conduct to continue to
   23
        deny full restitution to Plaintiffs and the putative class in the form of full refunds with
   24
   25   interest for the sale of tickets for the 2020 MLB season is permissible.
   26         The “test for mootness in the context of a case, like this one, in which a plaintiff
   27
        seeks declaratory relief . . . is ‘whether the facts alleged, under all the circumstances,
   28
                                                 -7-
                    PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                            IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                       No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 15 of 34 Page ID #:1601




    1   show that there is a substantial controversy, between parties having adverse legal

    2   interests, of sufficient immediacy and reality to warrant the issuance of a declaratory
    3
        judgment.’” Biodiversity Legal Found. v. Badgley, 309 F.3d 1166, 1174-75 (9th Cir.
    4
    5   2002) (quoting Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941)); see

    6   also, Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d 1125, 1129 (9th Cir. 2005);
    7
              Even if a case is moot with respect to injunctive relief, a court may invoke
    8
    9   jurisdiction over a claim for declaratory relief. See, e.g., Zwickler v. Koota, 389 U.S.

   10   241, 254 (1967); Feldman v. Bomar, 518 F.3d 637, 642 (9th Cir. 2008).
   11
                     2.     Plaintiff Wong, as a putative class representative, should be
   12                       afforded a fair opportunity to move for class certification.
   13         To reiterate, Defendants assert that Plaintiff Wong’s claims should be
   14
        dismissed as moot because: “Even in the class-action context, a lawsuit—or an
   15
   16   individual claim—becomes moot when a plaintiff actually receives all of the relief

   17   he or she could receive on the claim through further litigation.” Defs.’ Br. 20.
   18
        Defendants’ contention is inaccurate. Defendants cite to no cases which explain their
   19
   20   mistaken legal analysis. The Ninth Circuit in Chen held that:

   21        when a defendant consents to judgment affording complete relief on a
   22        named plaintiff’s individual claims before certification, but fails to offer
             complete relief on the plaintiff’s class claims, a court should not enter
   23        judgment on the individual claims, over the plaintiff’s objection, before
   24        the plaintiff has had a fair opportunity to move for class certification.
        819 F.3d at 1147. This basic legal principle has been a long-standing holding of the
   25
   26   Supreme Court as well. “Requiring multiple plaintiffs to bring separate actions,
   27
        which effectively could be ‘picked off’ by a defendant’s tender of judgment before
   28
                                                -8-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 16 of 34 Page ID #:1602




    1   an affirmative ruling on class certification, obviously would frustrate the objectives

    2   of class actions.” Deposit Guaranty Nat. Bank, Jackson, Miss. v. Roper, 445 U.S.
    3
        326, 339 (1980).     As Defendants’ cited case explains, these holdings are also
    4
    5   consistent with leading treatises on federal procedure:

    6        According to Wright & Miller, “[i]f the defendant is willing to consent to
    7        judgment on terms that embrace all the relief the plaintiff could win on the
             merits, the action may be found moot.” 13B Charles Alan Wright & Arthur
    8        R. Miller, Federal Practice and Procedure § 3533.2 (3d ed. 2015). But
    9        “offers to provide full relief to the representative plaintiffs who wish to
             pursue a class action must be treated specially, lest defendants find an easy
   10        way to defeat class relief.” Id.; accord 13C id. § 3533.9.1. “[A]pplying
   11        both the flexibility of Article III’s requirements and the need to protect the
             interests of class members prior to certification, Article III mootness
   12        should not provide a vehicle for ‘picking off’ named plaintiffs or
   13        eliminating class treatment of claims until there has been a reasonable
             opportunity to present the issue of class certification to the court.” Moore's
   14        Federal Practice, supra, § 23.64[1][b]. “[W]hen a named plaintiff has
   15        requested class certification and class relief in its complaint, but has not
             yet had a reasonable opportunity to file a motion seeking class
   16        certification, an offer of individual relief should not be considered to be a
   17        tender of all relief requested in the complaint.” Id.

   18   Chen, 819 F.3d at 1147-48 (emphasis added).
   19
              In short, this Court should not dismiss Plaintiff Wong’s claims even if it finds
   20
   21   complete relief has been provided on his individual claims. Rather, Plaintiff Wong
   22   first should be given a fair opportunity to move for class certification on those claims.
   23
              B.     Defendants’ Mandatory Arbitration Provisions Are Unenforceable.
   24
   25         Pursuant to McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017), and its progeny,
   26   the arbitration provisions relevant to both Defendant Athletics’ and Defendant
   27
   28
                                                -9-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 17 of 34 Page ID #:1603




    1   Giants’ ticket sales are unenforceable as a result of their improper attempts to

    2   preclude Plaintiff Wong from seeking public injunctive relief.
    3
                     1.     The Athletics’ arbitration provision is invalid pursuant to
    4                       California law.
    5         The Athletics seek to strip this Court of its authority to preside over Plaintiffs’
    6
        claims by ignoring controlling precedent invalidating its arbitration clause based on
    7
    8   its attempt to impermissibly preclude public injunctive relief.
    9         The California Supreme Court has held that an arbitration provision which
   10
        purports to preclude public injunctive relief is invalid:
   11
   12        Any one may waive the advantage of a law intended solely for his benefit.
             But a law established for a public reason cannot be contravened by a
   13        private agreement … By definition, the public injunctive relief available
             under the CLRA … is primarily for the benefit of the general public. Its
   14        evident purpose … is to remedy a public wrong, not to resolve a private
   15        dispute, and any benefit to the plaintiff requesting such relief likely …
             would be incidental to the general public benefit of enjoining such a
   16        practice. Accordingly, the waiver in a predispute arbitration agreement of
             the right to seek public injunctive relief under these statutes would
   17        seriously compromise the public purposes the statutes were intended to
   18        serve. Thus, insofar as the arbitration provision here purports to waive [the
             plaintiff's] right to request in any forum such public injunctive relief, it is
   19        invalid and unenforceable under California law.
   20   McGill, 393 P.3d at 93-94 (citations and quotations omitted) (“McGill Rule”).
   21
              Having established the McGill Rule, the California Supreme Court then held
   22
   23   that its new rule was not preempted by the FAA pursuant to AT&T Mobility LLC v.
   24   Concepcion, 563 U.S. 333 (2011). Noting that Concepcion requires courts to
   25
        place arbitration agreements on equal footing with other contracts, McGill held that
   26
   27   an arbitration agreement cannot be invalidated by a state law contract defense that
   28   applies only to arbitration:
                                                -10-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 18 of 34 Page ID #:1604



             The contract defense at issue here—“a law established for a public reason
    1        cannot be contravened by a private agreement”—is a generally applicable
    2        contract defense, i.e., it is a ground under California law for revoking any
             contract.
    3
        McGill, 393 P.3d at 94-95 (citations omitted)
    4
    5         Pursuant to McGill, this Court should deny the Athletics’ motion because: (1)
    6
        Plaintiffs specifically seek public injunctive relief pursuant to the CLRA and UCL
    7
        designed to protect the general public in California from the threat posed by the
    8
    9   Athletics’ misconduct; and (2) the Athletics’ arbitration provision violates the rule
   10
        established by the California Supreme Court in McGill, 393 P.3d at 93-94.
   11
                     a.     The Athletics’ arbitration provision purports to preclude public
   12
                            injunctive relief.
   13
              The McGill Rule states that any contract, including an arbitration agreement,
   14
   15   “that waives the right to seek the statutory remedy of public injunctive relief . . . in
   16
        any forum is contrary to California public policy and therefore unenforceable.”
   17
        Roberts v. AT&T Mobility LLC, No. 15-cv-03418-EMC, 2018 U.S. Dist. LEXIS
   18
   19   42235, at *5 (N.D. Cal. Mar. 14, 2018), aff’d Roberts v. AT&T Mobility LLC, 801 F.
   20
        App’x 492 (9th Cir. 2020) (citing McGill, 393 P.3d 85).
   21
              Public injunctive relief is “injunctive relief that has the primary purpose and
   22
   23   effect of prohibiting unlawful acts that threaten future injury to the general public.”
   24
        McGill, 393 P.3d at 87. Pursuant to McGill, an arbitration provision is unenforceable
   25
        when it purports to waive the plaintiff’s right to request public injunctive relief. Here,
   26
   27   consistent with McGill, Defendants’ arbitration provision attempts to preclude public
   28
        injunctive relief: “ALL DISPUTES
                                       -11- SHALL BE ARBITRATED ON AN
                    PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                            IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                       No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 19 of 34 Page ID #:1605




    1   INDIVIDUAL BASIS, AND NOT AS A CLASS ACTION, REPRESENTATIVE

    2   ACTION, CLASS ARBITRATION OR ANY SIMILAR PROCEEDING.                                  The
    3
        arbitrator(s) may not consolidate the claims of multiple parties.” Athletics Decl., Ex.
    4
    5   A, at 4, ECF No. 78-2 (“Athletics’ Membership Agreement”).

    6         The enforceability of the Athletics’ arbitration clause is a threshold question
    7
        that should be addressed first. It cannot be disputed that Plaintiffs explicitly seek
    8
    9   public injunctive relief pursuant to the CLRA and UCL. Compl., ¶¶ 117, 125, 129.

   10                b.     California law makes the bar on public injunctive relief
   11                       unenforceable.

   12         Because the Athletics’ arbitration provision purports to bar public injunctive
   13
        relief, it is unenforceable rendering the rest of the Athletics’ arbitration provision null
   14
   15   and void. McGill, 393 P.3d at 93-94. The Roberts court held that the unenforceable

   16   arbitration provision could not be severed to preserve the rest of the arbitration
   17
        provision. Roberts, 2018 U.S. Dist. LEXIS 42235, at *27-28. On appeal, the Ninth
   18
   19   Circuit agreed that a bar on public injunctive relief invalidates the arbitration

   20   agreement and leaves it unenforceable. Roberts, 801 F. App’x 492, 496; see also
   21
        McArdle v. AT&T Mobility LLC, 772 F. App’x 575, 575 (9th Cir. 2019) (noting that
   22
   23   a bar on public injunctive relief “plainly invalidates the entire arbitration

   24   agreement”). As a result, if the Athletics’ arbitration provision is null and void in its
   25
        entirety, Plaintiff Wong is not bound by any of its terms and is free to bring all his
   26
   27   claims in this Court.

   28
                                                 -12-
                    PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                            IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                       No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 20 of 34 Page ID #:1606




    1                2.    Both the Giants’ terms of use and its third-party ticket
                           vendor’s terms of use are unenforceable.
    2
    3         The Giants concede that the tickets at issue, purchased by Plaintiff Wong, were

    4   sold through a third-party ticket vendor, Fevo, Inc. (“Fevo”).           Defs.’ Br. 18.
    5
        According to the Giants, when Plaintiff Wong clicked “Buy Tickets” on the Giants’
    6
    7   website, a “pop-up” window opened which covered up and “greyed out” the Giants’

    8   website. Giants Decl., ¶ 7, ECF No. 78-3. Upon information and belief, from the
    9
        moment Plaintiff Wong clicked “Buy Tickets” until the completion of a ticket
   10
   11   purchase transaction, he never had cause to return to the Giants’ website.

   12         Nonetheless, without citing to a single case, the Giants contend that consumers
   13
        who purchased tickets exclusively through a third-party ticket sellers’ website are
   14
   15   somehow bound by not only the third-party ticket sellers’ click-wrap arbitration

   16   agreement, but are also bound by the Giants’ conflicting click-wrap arbitration
   17
        agreement—which they could not even review when completing their purchase.
   18
   19   Giants Decl., ¶ 15 (“[A]ny user that agrees to the Fevo Terms when purchasing tickets

   20   to a Giants game also agrees to be subject to the terms applicable to SFGiants.com.”).
   21
        The Giants do not, and cannot, cite to a single case enforcing terms accessible through
   22
   23   a click-wrap agreement that leads to a webpage with a nondescript link to another
   24   webpage which has an unenforceable browse-wrap link. This is a preposterous and
   25
        wholly unsupported contention.
   26
   27         The Giants make a half-hearted attempt to explain how a consumer purchasing
   28   through Fevo’s website is bound by terms found two webpages away when the
                                               -13-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 21 of 34 Page ID #:1607




    1   consumer has no instructions or cause to proceed to either:

    2         Users have two options for accessing the “terms applicable to”
    3         SFGiants.com from the Fevo confirmation window. First, the Fevo
              confirmation window provides a blue, underlined hyperlink to the
    4         “sfgiants.com” homepage within the sentence “In connection with your
    5         purchase you will receive ticket related commercial emails from
              SFGiants.com.” Second, the user can close the Fevo pop-up window by
    6         clicking the “X” in the top right corner of the window. Clicking that
    7         “X” restores the SFGiants.com/special events page, which remained
              visible beneath the pop-up window.
    8
    9   Giants Decl., ¶ 16. First and foremost, neither the information provided on Fevo’s

   10   website regarding the Giants’ website (“In connection with your purchase you will
   11
        receive ticket related commercial emails from SFGiants.com.”) nor the link identified
   12
   13   (SFGiants.com) provides any indication that there are “Terms of Use” or binding

   14   contract provision to be accessed through that link, much less a mandatory arbitration
   15
        agreement waiving all right to seek redress in a court of law. Second, and perhaps
   16
   17   most egregious, even if a consumer clicked on the generic SFGiants.com link, that

   18   still does not direct the consumer to a “Terms of Use” page or any other contract-
   19
        related information. Instead, clicking on the generic SFGiants.com link merely
   20
   21   brings the consumer to the team’s opening webpage, at which point the consumer

   22   would have to scroll down past more than 200 clickable links, videos, advertisements,
   23
        and promotions before having to click an “X” to clear the cookies disclaimer blocking
   24
   25   the miniscule “Terms of Use” link at the bottom-most location on the entire
   26   homepage. That “Terms of Use” link is further obscured in the smallest font on the
   27
        page, in a greyed-out light grey color on top of a darker grey backdrop, it is not
   28
                                              -14-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 22 of 34 Page ID #:1608




    1   bolded, it is not underlined, and it is not differentiated in any other way whatsoever.

    2   In short, the “Terms of Use” is entirely inconspicuous. To suggest that a consumer,
    3
        such as Plaintiff Wong, who did not embark on this series of voluntary, unsolicited
    4
    5   steps—or alternatively “click[] the ‘X’ in the top right corner of the [Fevo] window”

    6   before even starting the process (something he was not instructed to do)—would
    7
        nevertheless be bound to mandatory contract terms forfeiting significant legal rights
    8
    9   is nonsensical and unsupportable. To be clear, Defendants’ motion also does not

   10   discuss how a consumer would distinguish between the myriad conflicting contract
   11
        provisions in the Fevo “Terms of Use” agreement and the Giants “Terms of Use”
   12
   13   agreement, which Defendants now insist are both simultaneously binding.

   14         The only thing clear about the Giants’ attempt to bind Plaintiff Wong to its
   15
        hidden and conflicting contract terms is its motivation: The Giants want its contract
   16
   17   terms to apply because the Fevo contract terms are so thoroughly unenforceable. This

   18   position, however, is unsupportable under the law.
   19
                     3.    Plaintiff Wong did not know of Fevo’s “Terms of Use” and
   20                      thus was not on proper inquiry notice.
   21
              The burden rests on the Giants to prove the existence of an “agreement to
   22
   23   arbitrate by the preponderance of the evidence.” Norcia v. Samsung Telecomms. Am.,

   24   LLC, 845 F.3d 1279, 1283 (9th Cir. 2017). The standard is evidentiary: “[i]n
   25
        determining the existence and validity of an agreement to arbitrate, ‘a court applies
   26
   27   a standard similar to the summary judgment standard of Fed. R. Civ. P. 56.’” Lomeli

   28   v. Midland Funding, LLC, No. 19-CV01141-LHK, 2019 U.S. Dist. LEXIS 166151,
                                               -15-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 23 of 34 Page ID #:1609




    1   at *9 (N.D. Cal. Sept. 26, 2019) (internal citation omitted).

    2         Issues about the formation of contracts on the internet are decided by age-old
    3
        contract rules: “[i]n determining whether a valid arbitration agreement exists, federal
    4
    5   courts apply ordinary state-law principles that govern the formation of contracts.”

    6   Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (internal citation
    7
        and quotation marks omitted). As with any contract, the Giants must prove that
    8
    9   Plaintiff Wong affirmatively accepted Fevo’s offer to enter into the “Terms of Use”.

   10   The Giants do not argue that Plaintiff Wong accepted Fevo’s “Terms of Use” because
   11
        he clicked on the terms, read them, and actually agreed to them. Because he did not.
   12
   13         To begin, courts will not honor online agreements if the hyperlinked text

   14   leading to the agreement is not conspicuous—a determination that looks to the font,
   15
        color, underlining, relative size of the hyperlinked terms to other text and links on
   16
   17   the page, and any other common sense factors bearing on whether consumers are

   18   likely to see it. See Barbanell v. One Med. Grp., 2019 Cal. Super. LEXIS 1411, at
   19
        *10-11 (Cal. Super. Ct. Apr. 3, 2019). The analysis of whether the Fevo link is
   20
   21   conspicuous requires examination of the actual page reviewed by Plaintiff Wong, and

   22   “[t]his is a highly fact-specific inquiry that looks to ‘the conspicuousness and
   23
        placement of the ‘Terms of Use’ hyperlink, other notices given to users of the terms
   24
   25   of use, and the website’s general design.’” Rodman v. Safeway Inc., 125 F. Supp. 3d
   26   922, 945 (N.D. Cal. 2015) (citation omitted).
   27
              The Ninth Circuit has held that including a conspicuous “terms of use”
   28
                                               -16-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 24 of 34 Page ID #:1610




    1   hyperlink on a webpage, even if placed adjacent to an action button (“signing,” for

    2   example), will not suffice without a prompt to consumers to take an action
    3
        demonstrating their acceptance of the terms:
    4
               [W]here a website makes its terms of use available via a conspicuous
    5         hyperlink on every page of the website but otherwise provides no notice
    6         to users nor prompts them to take any affirmative action to demonstrate
              assent, even close proximity of the hyperlink to relevant buttons users
    7         must click on—without more—is insufficient to give rise to constructive
              notice.
    8
    9   Nguyen, 763 F.3d at 1178-79.

   10         There is no evidence that the Fevo “Terms of Use,” or the manner in which
   11
        they are presented as a pop-up prompt on the Giants’ webpage, meet the requirements
   12
   13   under Nguyen. This burden rests on the Giants, and they have failed to meet it.
   14                4.     Fevo’s arbitration provisions are unconscionable and
   15                       unenforceable.
   16         Under California law, “the doctrine of unconscionability has both a procedural
   17
        and substantive element, the former focusing on oppression or surprise due to
   18
   19   unequal bargaining power, the latter on overly harsh or one-sided results.” Sonic-
   20   Calabasas A, Inc. v. Moreno, 311 P.3d 184, 194 (Cal. 2013). Both procedural and
   21
        substantive unconscionability are required to render a contract unenforceable, but
   22
   23   they need not be present in the same degree. Armendariz v. Found. Health Psychcare
   24   Servs., Inc., 6 P.3d 669, 690 (Cal. 2000). “California law utilizes a sliding scale to
   25
        determine     unconscionability—greater       substantive   unconscionability     may
   26
   27   compensate for lesser procedural unconscionability.” Chavarria v. Ralphs Grocery
   28   Co., 733 F.3d 916, 922 (9th Cir. 2013) (citation omitted). Whether a contract or
                                               -17-
                    PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                            IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                       No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 25 of 34 Page ID #:1611




    1   provision is unconscionable is a question of law. Flores v. Transamerica HomeFirst,

    2   Inc., 93 Cal. App. 4th 846, 851 (2001). The core concern of the unconscionability
    3
        doctrine—procedural and substantive—is the absence of meaningful choice on the
    4
    5   part of one of the parties together with contract terms which are unreasonably

    6   favorable to the other party. Sonic-Calabasas A, Inc., 311 P.3d at 202.
    7
                     a.    The arbitration provisions are procedurally unconscionable,
    8                      take-it-or-leave-it contracts of adhesion.
    9
              Procedural unconscionability focuses on “oppression” and “surprise,” and the
   10
   11   presence of either renders a contract procedurally unconscionable. Patterson v. ITT

   12   Consumer Fin. Corp., 14 Cal. App. 4th 1659, 1664 (1993). The primary inquiry is
   13
        whether the contract is one of adhesion. Id. Here, the contract containing the
   14
   15   arbitration provisions are undeniably contracts of adhesion, which the California

   16   Supreme Court defines as “a standardized contract, which, imposed and drafted by
   17
        the party of superior bargaining strength, relegates to the subscribing party only the
   18
   19   opportunity to adhere to the contract or reject it.” Armendariz, 6 P.3d at 689. This,

   20   on its own, renders Fevo’s arbitration provisions procedurally unconscionable.
   21
        Pokorny v. Quixtar, Inc., 601 F.3d 987, 996 (9th Cir. 2010). The arbitration provision
   22
   23   is also oppressive because of Fevo’s and the Giants’ far superior bargaining power.
   24   Lovig v. Best Buy Stores, No. 18-cv-02807-PJH, 2018 U.S. Dist. LEXIS 146473, at
   25
        *20 (N.D. Cal. Aug. 28, 2018). For example, the Giants are a multimillion-dollar
   26
   27   corporation with a sophisticated legal team—both in-house and on retainer—revising
   28   their “Terms of Use” over the course of decades. By contrast, Plaintiff Wong is an
                                              -18-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 26 of 34 Page ID #:1612




    1   individual consumer. His choice—had he actually been put on notice—would have

    2   been to accept all of Fevo’s and/or the Giants’ terms without revision, or else be
    3
        excluded from purchasing his tickets and attending the selected game.
    4
    5                 b.     Fevo’s arbitration provisions are substantively unconscionable.

    6          Substantive unconscionability exists where there is a “lack of mutuality,”
    7
        meaning that “the party with stronger bargaining power has restricted the weaker
    8
    9   party to the arbitral forum, but reserve[s] for itself the ability to seek redress in either

   10   an arbitral or judicial forum.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1285
   11
        (9th Cir. 2006); Pokorny, 601 F.3d at 997 (“[R]equiring one party to arbitrate its
   12
   13   claims but not the other is a paradigmatic form of substantive unconscionability

   14   under California law.”) Fevo’s arbitration provision requires the arbitration of all
   15
        claims against Fevo, but simultaneously allows Fevo to litigate its claims in court.
   16
   17   Thus, the contract lacks mutuality. Similar arbitration provisions have been found to

   18   be unconscionable because excluding intellectual property rights claims from
   19
        arbitration unfairly favored an employer as “it is far more often the case that
   20
   21   employers, not employees, will file such claims. Furthermore, the [arbitration

   22   clause], while not an exclusive list, only includes the types of complaints that are
   23
        predominately, if not solely, of concern to employees.” Id. at 725. Given this
   24
   25   asymmetry, the arbitration provision was “unfairly one-sided because it compels
   26   arbitration of the claims more likely to be brought by Fitz, the weaker party, but
   27
   28
                                                 -19-
                    PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                            IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                       No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 27 of 34 Page ID #:1613




    1   exempts from arbitration the types of claims that are more likely to be brought by

    2   NCR, the stronger party.” Id. This same reasoning applies to Fevo’s “Terms of Use.”
    3
                     c.    Fevo’s arbitration clause is permeated with unconscionability.
    4
    5         Under California’s sliding scale test for unconscionability, the evidence of

    6   procedural unconscionability need only be “slight” where the evidence of substantive
    7
        unconscionability is strong. Nagrampa, 469 F.3d at 1293. Here, there is substantial
    8
    9   evidence of both procedural and substantive unconscionability. It is undisputed that

   10   the arbitration agreement is adhesive. Because the arbitration agreement was imposed
   11
        on Plaintiff Wong without any opportunity to negotiate its terms, it is highly
   12
   13   oppressive. Moreover, a high degree of surprise existed because the Giants and Fevo

   14   provided no notice that the Terms of Use contained an arbitration clause which was
   15
        located at the end of a lengthy and densely-worded agreement. The amount of
   16
   17   procedural unconscionability is more than “slight.” In addition, Fevo has retained the

   18   right to unilaterally modify the terms without notice. These factors amply provide
   19
        reasons that this Court should find Fevo’s arbitration provision unconscionable.
   20
   21         C.     Plaintiffs Have Sufficiently Pleaded Claims for Violations of the
                     CLRA, UCL, Civil Conspiracy and Unjust Enrichment.
   22
   23                1.    Plaintiffs have sufficiently pled CLRA claims.
   24         Defendants contend that the Plaintiffs’ claims must fail because the CLRA
   25
        only applies to transactions for the sale or lease of consumer “goods” or “services”
   26
   27   as those terms are defined by the act. Defs.’ Br. 32. However, Defendants all but

   28   disregard the most relevant case by placing it as an afterthought in a footnote. In
                                              -20-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 28 of 34 Page ID #:1614




    1   Anderson v. SeaWorld Parks and Entertainment, Inc., the court held that “there is no

    2   language in the pertinent portions of the CLRA [] that might lead to a conclusion that
    3
        the legislature did not intend the CLRA to cover ‘entertainment’ or ‘education’ as
    4
    5   “services.’” No. 15-cv-02172-JSW, 2016 U.S. Dist. LEXIS 188044, at *33, (N.D.

    6   Cal. Nov. 7, 2016). Here, it cannot be denied that professional baseball games would
    7
        qualify as “entertainment.”
    8
    9         Defendants further obscure the issue by stating that: “As Plaintiffs themselves

   10   acknowledge, a baseball ticket is not a “tangible chattel” but is instead an intangible,
   11
        revocable “license[]” to attend a game.” Defs.’ Br. 33. In fact, Plaintiffs alleged:
   12
   13         Defendants’ conduct falls within the meaning of this statute because
              they caused transactions resulting in the sale or lease of goods or
   14         services to consumers – namely, the sale of personal seat licenses to
   15         MLB games (a.k.a. tickets).

   16   Compl., ¶ 112. Defendants also argue that the CLRA’s legislative history indicates
   17
        that it was not intended to cover transactions involving entertainment or recreation.
   18
   19   However, Anderson dispels this notion as well, disagreeing with Fairbanks v.

   20   Superior Court, 205 P.3d 201, 206 (Cal. 2009), in which the California Supreme
   21
        Court had decided that life insurance was neither a “good” nor a “service” under the
   22
   23   CLRA. Anderson, 2016 U.S. Dist. LEXIS 188044, at *29 (“As is evident, the
   24   Fairbanks court neither expressly addressed nor analyzed the phrase ‘services for
   25
        other than a commercial or business use.”’). The Anderson court continued: “[t]he
   26
   27   Court ‘must interpret statutes as a whole, giving effect to each word and making every
   28   effort not to interpret a provision in a manner than renders other provisions in the
                                               -21-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 29 of 34 Page ID #:1615




    1   same statute inconsistent, meaningless, or superfluous.’” Id. (quoting Boise Cascade

    2   Corp. v. U.S. EPA, 942 F.2d 1427, 1432 (9th Cir. 1991)); see also Cal. Ass’n of
    3
        Psychology Providers v. Rank, 793 P.2d 2, 6 (1991). The Anderson court ultimately
    4
    5   ruled that “the term ‘services’ encompasses the ‘educational and entertainment

    6   services’ [that plaintiff] alleges she purchased from SeaWorld.” Anderson, 2016 U.S.
    7
        Dist. LEXIS 188044, at *33. Consistent with Anderson’s reasoning, MLB tickets
    8
    9   purchased by Class members constitute “goods” and “services” under the CLRA.

   10                a.     Plaintiffs have pleaded their CLRA claim with particularity and
   11                       adequately pleaded reliance.

   12         Defendants are wrong to assert that the Complaint “sounds in fraud” and thus
   13
        necessarily invokes the heightened pleading scrutiny of Rule 9(b). Plaintiffs have not
   14
   15   pleaded fraud; thus, Rule 9(b) does not apply. The Ninth Circuit has specifically

   16   recognized, in line with other Circuits, that “in a case where fraud is not an essential
   17
        element of a claim, only allegations (‘averments’) of fraudulent conduct must satisfy
   18
   19   the heightened pleading requirements of Rule 9(b). Allegations of non-fraudulent

   20   conduct need satisfy only the ordinary notice pleading standards of Rule 8(a).” Vess
   21
        v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1105 (9th Cir. 2003). This includes CLRA
   22
   23   and UCL claims. For instance, courts have ruled that Cal. Bus. & Prof. Code § 17200
   24   claims do not include fraud as “an essential element,” meaning “Plaintiff may plead
   25
        either fraudulent business acts or unfair practices to state a claim . . . . [i]t is clear
   26
   27   from the Complaint that Plaintiff has taken the latter course, so ‘[t]o the extent that
   28   [Plaintiff] does not aver fraud, [] his allegations need not satisfy Rule 9(b).” Orgain,
                                                -22-
                    PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                            IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                       No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 30 of 34 Page ID #:1616




    1   Inc. v. N. Innovations Holding Corp., 8:18-cv-01253-JLS, 2018 U.S. Dist. LEXIS

    2   223457, at *15-16 (C.D. Cal. Dec. 6, 2018) (citing Vess, 317 F.3d at 1105); Wilson
    3
        v. Frito-Lay N. Am., Inc., No. 12-1586 SC, 2013 Us. Dist. LEXIS 47126, at *13 (N.D.
    4
    5   Cal. Apr. 1, 2013) (“[T]he rule is that plaintiffs need not satisfy Rule 9(b) as to

    6   the UCL’s unlawful prong when the basis of their claim does not sound in fraud.).
    7
              As in Orgain, Inc., Plaintiffs herein plead the UCL claim as “unfair,” but not
    8
    9   necessarily fraudulent. Compl., ¶ 120. Additionally, fraud is not an essential element

   10   of any of the claims alleged in the Complaint; indeed, the Complaint does not contain
   11
        the word “fraud” (or any derivative thereof). Even in cases in which pleadings use
   12
   13   the word ‘fraud’ or ‘fraudulent,’ courts do not automatically deem the entire pleading

   14   to “sound in fraud,” and do not apply Rule 9(b) to all claims. E.g., Orgain, Inc., 2018
   15
        U.S. Dist. LEXIS 223457, at *15-16. Because Plaintiffs’ claims do not sound in fraud
   16
   17   the Complaint satisfies Rule 8(a), Defendants’ motion to dismiss should be denied.

   18         In any event, assuming for the sake of argument that Rule 9(b) did apply to
   19
        some or all of the claims in the Complaint, Defendants’ motion to dismiss should still
   20
   21   be denied because the Complaint’s allegations are sufficient to satisfy those
   22   heightened pleading standards. Rule 9(b) mandates that allegations “be ‘specific
   23
        enough to give defendants notice of the particular misconduct . . . so that they can
   24
   25   defend against the charge and not just deny” any wrongdoing. Bly-Magee v.
   26   California, 236 F.3d 1014, 1019 (9th Cir. 2001) (quoting Neubronner v. Milken, 6
   27
        F.3d 666, 672 (9th Cir. 1993)). Fraud allegations must include the “who, what, when,
   28
                                               -23-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 31 of 34 Page ID #:1617




    1   where, and how” of the claimed bad conduct. Cooper v. Pickett, 137 F.3d 616, 627

    2   (9th Cir. 1997). The Complaint’s allegations adequately meet this pleading standard.
    3
        For instance, the Complaint identifies “who” conducted and was involved in the
    4
    5   alleged fraudulent misconduct (Defendants); “what” constituted the wrong (refusal

    6   to timely refund monies paid for tickets purchased and refusal to include interest
    7
        covering the period of delay), Compl., ¶¶ 16, 83; “when” the wrong occurred
    8
    9   (commencing just prior to the rise of the COVID-19 pandemic up to and including

   10   the time period when the MLB 2020 regular season was set to occur as initially
   11
        scheduled, and continuing to the present), id., ¶¶ 79-82; to the extent applicable in
   12
   13   this case, “where” the wrong was carried out (in California and nationwide), id., ¶ 8;

   14   and “how” the misconduct occurred (through Defendants’ coordinated cancelation
   15
        and rescheduling of games and their refusal to and/or delay in issuing refunds, based
   16
   17   on the fictional “postponement” of games), id., ¶¶ 2, 96.

   18         In addition, contrary to the Defendants’ conclusory and incorrect argument that
   19
        “Plaintiffs have not alleged that they relied on any purported misrepresentations,”
   20
   21   Defs.’ Br. 35, Plaintiffs clearly allege that they and other Class members were

   22   deceived by Defendants’ scheme and conduct in acting and persisting in statements
   23
        that ticket purchasers would continue to be entitled to full refunds, with interest, when
   24
   25   in fact Defendants had no intention of providing—or at least knew at the time that in
   26   all likelihood they would not provide—such full refunds them in the event of the
   27
        public health and economic crisis actively unfolding—which ultimately necessitated
   28
                                                -24-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 32 of 34 Page ID #:1618




    1   the cancelation and rescheduling of MLB games. See, e.g., Compl., ¶ 124.

    2                2.    Plaintiffs’ UCL claims, both those premised on CLRA
    3                      violations and those under the unfair prong, are sufficiently
                           pleaded.
    4
    5         Defendants’ rely on a circular contention that because Defendants think

    6   Plaintiffs’ CLRA claims are insufficiently pleaded, this necessarily means Plaintiffs’
    7
        UCL claims under the unlawful and unfair prongs must fail. However, as discussed
    8
    9   above, Defendants incorrectly demand the Court apply the incorrect standard to

   10   Plaintiffs’ claims. See supra Section IV.C.1.a. However, the heightened standard of
   11
        Rule 9(b) does not apply to Plaintiffs’ CLRA claims; rather, the more relaxed
   12
   13   standard under Rule 8(a) applies here. Further, even if the heightened Rule 9(b)

   14   standard were to apply, Plaintiffs have sufficiently pleaded their claims regardless.
   15
        Thus, Plaintiffs have sufficiently pleaded their CLRA and, by extension, have
   16
   17   sufficiently pleaded their UCL claims under the unlawful and unfair prongs.

   18   IV.   LEAVE TO AMEND
   19
              In the event Defendants’ motion is granted in any respect, Plaintiffs
   20
   21   respectfully request leave to amend, or permission to move for such leave under Rule

   22   15(a)(2), which provides for leave to be “freely given when justice so requires.” See,
   23
        e.g., Sparling v. Daou (In re Daou Sys.), 411 F.3d 1006, 1013 (9th Cir. 2005).
   24
   25    V.   CONCLUSION
   26         For the reasons stated above, Plaintiffs respectfully request that the Court Deny
   27
        Defendants’ Motion in its entirety.
   28
                                              -25-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 33 of 34 Page ID #:1619



        DATED: September 2, 2020          Respectfully submitted,
    1
    2                                     /s/ Alex R. Straus
                                          Alex R. Straus (SBN 321366)
    3                                     GREG COLEMAN LAW PC
    4                                     16748 McCormick Street
                                          Los Angeles, CA 91436
    5                                     Tel: (917) 471-1894
    6                                     Fax: (865) 522-0049
                                          alex@gregcolemanlaw.com
    7
    8                                     William A. Ladnier (SBN 330334)
                                          GREG COLEMAN LAW PC
    9                                     800 S. Gay Street, Suite 1100
   10                                     Knoxville, TN 37929
                                          Tel: (865) 247-0080
   11                                     Fax: (865) 522-0049
   12                                     will@gregcolemanlaw.com
   13                                     David Azar (SBN 218319)
   14                                     MILBERG PHILLIPS GROSSMAN LLP
                                          16755 Von Karman Avenue, Suite 200
   15                                     Irvine, CA 92606
   16                                     Tel: (212) 594-5300
                                          dazar@milberg.com
   17
   18                                     Marc Grossman (admitted pro hac vice)
                                          Peggy J. Wedgworth (admitted pro hac vice)
   19                                     Andrei V. Rado (admitted pro hac vice)
   20                                     Blake Yagman (admitted pro hac vice)
                                          Michael A. Acciavatti (admitted pro hac vice)
   21                                     MILBERG PHILLIPS GROSSMAN LLP
   22                                     One Pennsylvania Plaza, Suite 1920
                                          New York, NY 10119
   23                                     Tel: (212) 594-5300
   24                                     mgrossman@milberg.com
                                          apwedgworth@milberg.com
   25                                     rado@milberg.com
   26                                     byagman@milberg.com
                                          macciavatti@milberg.com
   27
   28                                     Attorneys for Plaintiffs
                                             -26-
                  PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                          IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                     No. 2-20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 98 Filed 09/02/20 Page 34 of 34 Page ID #:1620




    1
                                 CERTIFICATE OF SERVICE
    2
    3
    4         The undersigned certifies that on this 2nd day of September, a copy of

    5   PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
    6
        DISMISS CLAIMS AGAINST OFFICE OF THE COMMISSIONER ET AL. OR, IN
    7
    8   THE ALTERNATIVE, TO COMPEL ARBITRATION ON BEHALF OF

    9   ATHLETICS INVESTMENT GROUP LLC AND SAN FRANCISCO BASEBALL
   10
        ASSOCIATES L.P. was filed electronically with the Clerk of Court using the
   11
   12   CM/ECF system which will send notification of the filing to all counsel of record.

   13
   14
                                               /s/ Alex R. Straus
   15                                          Alex R. Straus
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -27-
                   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS OR,
                           IN THE ALTERNATIVE, TO COMPEL ARBITRATION
                                      No. 2-20-cv-03643-DSF-JEM
